In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00238-CR
        ______________________________


        JOSEPH CEVER COOPER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
          Trial Court No. 11-F-0514-202




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Joseph1 Cever Cooper was convicted in a bench trial of three separate forgeries. The

court enhanced these three convictions, each of which was a state-jail felony, to the level of a

third-degree felony conviction, and sentenced him to eight years’ imprisonment. 2 The State

alleged two separate prior felony convictions as required for the enhancement. Cooper argues on

appeal that although he pled true to one prior offense, he pled not true to a 2002 conviction, and

that the State failed to prove the 2002 offense was final. Thus, he argues, the enhancement was

unlawful, and remand for resentencing is necessary.

        Cooper has filed a single brief, in which he raises a single issue which is common to all of

his appeals. We addressed this issue in detail in our opinion of this date on Cooper’s appeal in

cause number 06-11-00236-CR. For the reasons stated therein, we likewise conclude that the

evidence is sufficient in this case.

        We affirm.


                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           March 6, 2012
Date Decided:             March 13, 2012


1
 The judgment refers to appellant as Joe and the notice of appeal refers to him as Joseph; we will refer to him as
Joseph.
2
 All three convictions are before this Court in separate appeals, in our cause numbers 06-11-00236-CR,
06-11-00237-CR, and 06-11-00238-CR.

                                                        2
Do Not Publish




                 3